Title: To James Madison from John Murray Forbes, 12 December 1806
From: Forbes, John Murray
To: Madison, James



Sir,
Hamburg 12th. Decbr. 1806.

I had last the honor of addressing your Excellency under 22nd. of last month Several Copies of which have gone by different Vessels.  I then announced the occupation of this City by the Army of the North under Marshall Morlier.  Since that period this Army has left us to occupy the Duchy of Meklenburg.  About 1000 a 1500 Italian troops are left in Garrison here  The execution of the various measures ordered against the British trade has been suspended by the sending of a Deputation from this City to the Emperor of France who was at the departure of the Deputies at Berlin but who left that City for Posen in Poland, previous to their arrival at B.  Amongst the measures of the French has been a very strict Embargo on all Ships now here.  I have made several applications to the military Governor as well as to the French Minister without being able to procure any exemption in favor of our Vessels even in Ballast.  The french Minister has always received my applications in a very conciliatory manner assuring me that the order was so precise that he dared not assume to make any modification, but that on my first application he had written very particularly on the American Cases and hoped daily to receive a favorable reply  Under these Circumstances I have not thought it necessary to make any official Protest but have this morning on being consulted by two of the Captains consequent to their entering a Notarial protest, in order to put themselves in rule with the Insurers.  The Numbers of troops in this City remains the same but two days ago General Michaud arrived and has established his residence here in Character of Military Governor of the Hanseatic towns.  The old form of Civil Magistracy is still preserved and the french Minister and Consul still continue their functions.  We are without any news of importance from the two grand Armies who according to the last Accounts were in nearly equal force, the French at Warsaw and the Russians at Praga on each side the Vistula River.  We are still anxiously expecting news from England.  Inclosed is a small Collection of official pieces of the French Government relative to the blockade of the British Isles.  The times are calculated to baffle all political Calculations but as far as I dare to enter this vague field, I should be inclined to think that the present necessity of conciliating the friendship of the U. S. joined to the hope of finding some facility for their own trade might dictate to the British Cabinet a tolerance of neutral trade with the Continent.  Should such a measure be adopted however it is much apprehended that the french supposing the motives of their ennemies moderation would add new Vexations and thus force the British to bring to the test of Experiment the long agitated question whether England or the powers of the European Continent can best support, the total suspension of trade.  If the war continues events will lead to that fatal Crisis which will involve our fair and flourishing Commerce in Calamities to which we ought to remain strangers.  The invasion of Holstein has been long apprehended and although Circumstances have delayed this measure, it will I think certainly take place before Spring.  If compelled to renounce her neutrality Denmark must, it is thought, abandon her Duchies of Sleswik & Holstein and unite with England to save her Capital, her Colonies and her trade.  In this Case the grand point of Contact or Entrepot will be the City of Copenhagen.  I have the honor to be Your Excellency’s very obedient Servant

(signed) J. M. Forbes.

